DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2020 and 10/29/2020 are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Regarding claim 6, line 5: “movement,” should read “movement, and”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of claim 1, the devices shown in instant FIGS. 1-7, etc., does not reasonably provide enablement for every possible device comprising / being associated with at least one of a processor unit and hard-wired circuit and/or a logic device. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, claim 10 recites “such that the method according to claim 1 is executable thereon”. The scope of such a limitation is vastly more broad than, for example, “comprising one or more instructions which, when executed by a processor, perform the method according to claim 1”. Virtually any generic processor or computer would read on claim 10 due to the language of “such that the method according to claim 1 is executable thereon”.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8: The metes and bounds of this claim are unclear. Specifically, the metes and bounds of “a sensor device…arranged such that the method according to claim 1 is executable” are unclear. It is unclear which limitations of claim 1 are positively recited and what form they take by the recitation of “such that the method according to claim 1 is executable”. Also, see MPEP 2173.05(p) II (although this section is not explicitly relied upon).
Regarding claim 9: This claim is rejected due to its dependency on claim 8 (see 112b rejection of claim 8 above).
Regarding claim 10: It is unclear what is meant by “a device at least one of comprising and being associated with at least one of a processor unit and hard-wired circuit and/or a logic device”. Specifically, the use of the three alternatives (“at least one of…at least one of…and/or”) and lack of clarifying formatting or punctuation makes it unclear which limitation combinations are being claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of this claim covers a product which has no physical or tangible form, such 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westergaard (GB 2467295 A, prior art of record via ISR and 04/06/2020 IDS).Regarding claim 1:Westergaard teaches a method for determining at least one characteristic of a boundary layer of a wind turbine rotor blade, comprising:
capturing at least one movement (page 5, lines 7-11; claim 1) of at least one flexible element (FIG. 1 - 20) of at least one sensor (FIG. 1 - 20) being attached to or being part of a surface of the rotor blade (FIG. 1 - 10), and
determining the at least one characteristic of the boundary layer based on the at least one captured movement of the at least one flexible element (page 1, lines 2-4 and 12-15; page 2, lines 15-16; page 5, lines 4-6 and 22-24)
Regarding claim 2:Westergaard teaches all the limitations of claim 1, as mentioned above.Westergaard also teaches
wherein the at least one characteristic of the boundary layer is determined based on an air flow characteristic of the boundary layer (page 1, lines 2-4 and 12-15; page 2, lines 15-16; page 5, lines 4-6 and 22-24)
Regarding claim 3:Westergaard teaches all the limitations of claim 2, as mentioned above.Westergaard also teaches:
wherein a deflection of the flexible element is determined on basis of the at least one captured movement, the least one air flow characteristic of the boundary layer is determined on basis of the determined deflection of the at least one flexible element (page 1, lines 2-4 and 12-15; page 2, lines 15-16; page 5, lines 4-6 and 22-24)
Regarding claim 7:Westergaard teaches all the limitations of claim 2, as mentioned above.Westergaard also teaches:
wherein the at least one air flow characteristic of the boundary layer is represented by at least one of an air flow velocity and an air flow direction (page 1, lines 2-4 and 9-15; page 2, lines 15-16; page 5, lines 4-6 and 22-24)
Regarding claim 8:Westergaard teaches all the limitations of claim 1, as mentioned above.Westergaard also teaches:
a sensor device (FIG. 1 - 20) being assignable to a rotor blade (FIG. 1 - 10) of a wind turbine and arranged such that the method according to claim 1 is executable (see claim 1 rejection above), comprising: at least one flexible 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Westergaard (GB 2467295 A, prior art of record via ISR and 04/06/2020 IDS) in view of Fisher (US 20100143129 A1).
Regarding claim 4:Westergaard teaches all the limitations of claim 3, as mentioned above.Westergaard fails to teach:
wherein the deflection of the flexible element is determined on basis of a measured bending magnitude of the at least one flexible element Fisher teaches:
wherein the deflection of the flexible element is determined on basis of a measured bending magnitude of the at least one flexible element ([0026])

Regarding claim 5:Westergaard teaches all the limitations of claim 1, as mentioned above.Westergaard fails to teach:
wherein the movement of the flexible element is determined by at least one out of the following: use of a strain gauge sensor being attached to the flexible element; embellishing the flexible element with a moving surface including a magnetic element and by using a magnetic detector to determine a position of the magnetic element; providing the sensor with a capacitive sensor including a moving element on top of the surface of the capacitive sensor and by using a tomographic approach to determine a position of the flexible element; providing the sensor with a conductive surface and a conductive element moving on top of the conductive surface and determining the deflection on basis of a measured change in resistivity; providing the sensor with at least one optical fiber suitable to determine the deflection of the flexible element; and providing the sensor with a proximity sensor based on infraredFisher teaches
wherein the movement of the flexible element is determined by at least one out of the following: use of a strain gauge sensor being attached to the flexible element ([0026]); embellishing the flexible element with a moving surface including a magnetic element and by using a magnetic detector to determine a position of the magnetic element; providing the sensor with a capacitive sensor including a moving element on top of the surface of the capacitive sensor and by using a tomographic approach to determine a position of the flexible element; providing the sensor with a conductive surface and a conductive element moving on top of the conductive surface and determining the deflection on basis of a measured change in resistivity; providing the sensor with at least one optical fiber suitable to determine the deflection of the flexible element; and providing the sensor with a proximity sensor based on infrared
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strain gauge bending measurement of Fisher in the method of Westergaard as it is an art-recognized equivalent way of tracking the movement/bending. Westergaard teaches using a camera to track the movement and Fisher teaches using a strain gauge to track the movement.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Westergaard (GB 2467295 A, prior art of record via ISR and 04/06/2020 IDS) in view of Benito et al. (US 20100158688 A1).Regarding claim 9:Westergaard teaches all the limitations of claim 8, as mentioned above.Westergaard also teaches:
a wind turbine (e.g. page 5, lines 15-24), comprising at least one rotor blade (FIG. 1 - 10), at least one sensor device (FIG. 1 - 20) according to claim 8 (see claim 8 rejection above) being attached to or being a part of a surface of the at least one rotor blade, determining at least one characteristic of a boundary layer of the at least one rotor blade based on the at least one movement information provided by the sensor device (page 1, lines 2-4 and 12-15; page 2, lines 15-16; page 5, lines 4-6 and 22-24)Westergaard strongly suggests but fails to explicitly teach:
a processing unit that is arranged for the determiningBenito teaches:
a processing unit that is arranged for the determining ([0039])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the processing unit of Benito in the device of Westergaard to allow for automated data acquisition, data processing, and method execution. Also see MPEP 2144.04 III.
Regarding claim 10:Westergaard teaches all the limitations of claim 1, as mentioned above.Westergaard also teaches:
the method according to claim 1 (see claim 1 rejection above)Westergaard fails to explicitly teach:
a device at least one of comprising and being associated with at least one of a processor unit and hard-wired circuit and/or a logic device that is arranged such that the method is executable thereonBenito teaches:
a device at least one of comprising and being associated with at least one of a processor unit and hard-wired circuit and/or a logic device that is arranged such that the method is executable thereon ([0039])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the processor unit / circuit / logic device of Benito in the device of Westergaard to allow for automated data acquisition, data processing, and method execution. Also see MPEP 2144.04 III.
Regarding claim 11:Westergaard teaches all the limitations of claim 1, as mentioned above.Westergaard also teaches:
the method according to claim 1 (see claim 1 rejection above)Westergaard fails to explicitly teach:
a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method directly loadable into a memory of a digital computer, comprising software code portions for performing the steps of the methodBenito teaches:
a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method directly loadable into a memory of a digital computer, comprising software code portions for performing the steps of the method ([0039])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computer readable hardware storage device, as taught by Benito, in the device of Westergaard to allow for automated data acquisition, data processing, and method execution. Also see MPEP 2144.04 III.
Regarding claim 12:Westergaard teaches all the limitations of claim 1, as mentioned above.Westergaard also teaches:
the method according to claim 1 (see claim 1 rejection above)Westergaard fails to teach:
a computer readable medium, having computer-executable instructions adapted to cause a computer system to perform the steps of the methodBenito teaches:
a computer readable medium, having computer-executable instructions adapted to cause a computer system to perform the steps of the method ([0039])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computer readable medium, as taught by Benito, in the device of Westergaard to allow for automated data acquisition, data processing, and method execution. Also see MPEP 2144.04 III.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious a method for determining at least one characteristic of a boundary layer of a wind turbine rotor blade, comprising: capturing at least one movement of at least one flexible element of at least one sensor being attached to or being part of a surface of the rotor blade, and determining the at least one characteristic of the boundary layer based on the at least one captured movement of the at least one flexible element, wherein the at least one characteristic of the boundary layer is determined based on an air flow characteristic of the boundary layer, wherein the at least one flexible element comprises a bluff body, a vortex shedding frequency of the bluff body is determined on basis of the captured movement, and the air flow characteristic is determined on basis of the determined vortex shedding frequency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greenblatt; David, (US 9841000 B2), "Energy conversion from fluid flow";
Delport; Sara Simonne L. et al., (US 20150071778 A1), "METHODS AND SYSTEMS FOR REDUCING AMPLITUDE MODULATION IN WIND TURBINES";
Moon; Francis C., (US 20120292915 A1), "DEVICE AND SYSTEM FOR HARVESTING ENERGY";
Tuttle; John R., (US 20120119507 A1), "Method and System of Extracting Energy from Wind";
Obrecht; John M., (US 20120086209 A1), "SYSTEM FOR REMOTE MONITORING OF AERODYNAMIC FLOW CONDITIONS";
Gerardi; Joseph J. et al., (US 5191791 A), "Piezoelectric sensor"; and
Blechinger; Chester J. et al., (US 4455877 A), "Vortex shedding mass air flow sensor with stabilized fluid flow".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856